Citation Nr: 1600923	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript of that hearing is associated with the Veteran's virtual claims file.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any discission made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to make reasonable efforts to assist a claimant in securing evidence necessary to substantiate his or her benefits claim.  38 U.S.C.A. § 5103A(a)(1) (West 2014)

In the instant matter, the Veteran has a present diagnosis of chronic lymphocytic leukemia, which he asserts was caused by exposure to either herbicides (including Agent Orange), asbestos, or other on-board chemicals or toxins during his period stationed aboard the U.S.S. Chilton, particularly paint and paint thinner containing benzene. 

The Board does recognize that the RO previously undertook development with regard to verifying herbicide exposure, however, that development appears to be limited to any possible exposure in the Republic of Vietnam.  For his part, the Veteran admits that he did not serve in the Republic of Vietnam, nor did the U.S.S. Chilton ever anchor in the waters off of Southeast Asia while he was stationed aboard.  Rather, he has alleged that he was exposed to herbicides while the U.S.S. Chilton was in Caribbean waters, namely, while anchored in Puerto Rico.  In support of this, the Veteran has referenced VA documents which admit some level of herbicide use in certain areas of Puerto Rico.  However, there is no indication in the record that any development was accomplished which concerns the Veteran's claimed herbicide exposure in the Caribbean.  Accordingly, efforts should be made to verify herbicide exposure on a factual basis.  See M21-1, Part IV.ii.1.H.7 (Aug. 7, 2015) (explaining the steps necessary to verify herbicide exposure on a factual basis in locations other than the Republic of Vietnam, the Korean Demilitarized Zone, or Thailand). 

The Board recognizes that the Veteran has also alleged that he was exposed to asbestos while the U.S.S. Chilton was in dry-dock in 1966, and that may be the cause of his present lymphocytic leukemia.  Although, there is no statute specifically addressing service connection for asbestos-related diseases, when deciding a claim for service connection for a disability resulting from an exposure to asbestos, VA must determine whether service records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part IV.ii.1.I.3 (Aug. 7, 2015).  While the Veteran's military personnel records do not explicitly confirm exposure to asbestos, the Board finds that additional development to verify such exposure is warranted to include: contacting the Veteran to obtain additional information regarding the specific places where he was exposed during service and whether there are any occupational or other asbestos exposure before and after service; contacting the Veteran's service department in order to verify asbestos exposure; and contacting any other appropriate authority to determine whether the Veteran was exposed to asbestos while stationed aboard the U.S.S. Chilton.

Additionally, the Veteran has also asserted that he was exposed to various other chemicals and toxins by virtue of his service aboard the U.S.S. Chilton, specifically that he was exposed to various paint and paint thinners which likely included benzene and other toxic products, and that his present diagnosis is the result of that exposure. 

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability; (B) establishes that the Veteran experienced an event, injury or disease in service; and  (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(1) (2014).  

Here, the Board recognizes that the Veteran has submitted an opinion by his treating physician that his present leukemia is likely related to "chemical" exposure in service.  However, for a medical opinion to be adequate it must not only contain clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the exact nature of the various chemicals which the Veteran may have been exposed to in service have not been firmly established at this point, though the Board finds the Veteran credible to described the use of benzene and lead-based paints.  Moreover, exposure to asbestos appears to be consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  However, with the exception of benzene, it is unclear which "chemicals" the private physician is referring to.  The opinion finds a nexus between the current chronic lymphocytic leukemia and benzene exposure to be likely, as this chemical is known to be leukemogenic.  However, diminishing the value of this opinion is the absence of consideration of facts specific to the Veteran, such as family history and other exposures to benzene or other chemicals in his post-service occupation.  On remand an opinion should be sought, and the Veteran should be afforded the opportunity to have his private physician submit an addendum statement considering more fully these other relevant facts in arriving at a conclusion.

Finally, the Board notes that during his September 2015 Board hearing, the Veteran submitted a number of documents into evidence and waived RO consideration of that evidence.  It does not appear that such evidence was associated with the claims file following the hearing.  While the testimony at the hearing would indicate that it was likely that that evidence was comprised of duplicates already in the claims file, absent the evidence itself, the Board cannot say with certainty that that is the case.  Thus, on remand, the Board requests that the Veteran be afforded the opportunity to resubmit a copy of the evidence he submitted during his hearing so that the Board can ensure that the record is complete.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and request that he resubmit a copy of the evidence submitted during his Board hearing testimony in September 2015.  

2. Contact the Veteran and his representative and request that he provide approximate dates, locations, and nature of his alleged exposure to herbicides.  Additionally, apprise him of his right to seek an addendum opinion from his private physician.  Ideally, such opinion should clearly state, for benzene exposure, lead pain exposure, exposure to paint thinner, asbestos exposure, and any documented herbicide exposure, whether such factors at least as likely as not resulted in the Veteran's current chronic lymphocytic leukemia.  To strengthen the opinion, the physician is encouraged to discuss factors such as the Veteran's family history and any post-service exposures to the same or similar chemicals that he worked with in service.   

3. Allow the Veteran an appropriate period of time to submit the requested information.  Thereafter, the AOJ should undertake the correct development to verify any herbicide exposure the Veteran may have experienced while in the Caribbean.  Any formal findings should be documented in writing and associated with the claims file.  If there is insufficient information to verify exposure, than the AOJ should issue its own Formal Finding outlining the steps taken to assist the veteran and the Veteran should be notified of VA's inability to verify his exposure to herbicides in service.  

4. If the Veteran is not found to have been exposed to herbicides, forward the file to an appropriate medical specialist for a medical opinion regarding the etiology of the Veteran's chronic lymphocytic leukemia.  The specialist is requested to review all evidence on file, including any articles submitted by the Veteran in support of his claim.  The need for a physical examination is left to the discretion of the physician selected to write the opinion.

The examiner is requested to provide the following opinions:  

Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's chronic lymphocytic leukemia is etiologically related to in-service asbestos exposure.  Such exposure is accepted as fact in this case.

Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's chronic lymphocytic leukemia is etiologically related to chemical exposure, to include lead paint, paint thinners, and benzene.  Such exposures are accepted as fact.  The Veteran's medical history and any post-service exposures to the same or similar chemicals that he worked with in service should also be considered, if shown in the record.

A complete rationale is requested for any opinion given and should include citation to evidence of record, medical treatise evidence, and known medical principles.  

5. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




